Citation Nr: 1003288	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  06-37 236A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for allergic rhinitis, to 
include as secondary to otitis media, left ear.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1972 to February 
1973. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the Veteran's claim for service 
connection for allergic rhinitis.   

In written correspondence in April 2007, the Veteran directly 
submitted to the Board additional contentions regarding his 
claim.  The Board has also received VA medical treatment 
records dated in September 2009.  The agency of original 
jurisdiction (AOJ) has not considered this new evidence, and 
the Veteran has not signed a waiver of initial AOJ 
consideration of the new evidence.  See 38 C.F.R. 
§ 20.1304(c) (2009).  However, the Veteran's statement is 
cumulative of other information already of record, as are the 
VA medical treatment records.   Thus, the above may not be 
deemed additional pertinent evidence for which a written 
waiver would be required.  Id. 

In his December 2006 substantive appeal (VA Form 9), the 
Veteran requested a hearing before a Veterans Law Judge at 
the RO.  However, the Veteran withdrew his hearing request in 
April 2007.  Accordingly, the Board will proceed with 
adjudication of the Veteran's claim.  38 C.F.R. § 20.1304(e) 
(2009).

Finally, in multiple statements, the appellant has raised the 
issue of whether his medication currently designated as 
treatment for rhinitis should be properly identified as 
treatment for his service connected otitis media.  See 
February 2006 claim, March and June 2006 and February 2007 
statements, July 2006 letter to Senator Nelson, and December 
2006 VA Form 9.  The Veteran's representative has clarified 
the issue as "really one of treatment for service-connected 
conditions and reimbursement from the VA."  See the Informal 
Brief of Appellant in Appealed Case dated in November 2009.  
The RO has not adjudicated this issue and the Board may not 
unilaterally take jurisdiction of the Veteran's additional 
claim.  Therefore, this matter is referred to the RO for the 
appropriate action. See Godfrey v. Brown, 7 Vet. App. 398, 
409 (1995) (recognizing the Board's duty to refer a claim to 
the RO for initial adjudication).  As such, the RO should 
either attempt to resolve the Veteran's contention regarding 
the classification of his medication or refer the Veteran to 
the appropriate authority for resolving such an issue.


FINDING OF FACT

There is no competent and persuasive medical evidence of 
record of a current diagnosis of allergic rhinitis.    


CONCLUSION OF LAW

Allergic rhinitis is not due to a service-connected 
disability or incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of the 
VCAA letters from the AOJ to the Veteran dated in February 
and July 2006.  Those letters effectively satisfied the 
notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) 
informing him about the information and evidence not of 
record that was necessary to substantiate his secondary 
service connection claim; (2) informing him about the 
information and evidence the VA would seek to provide; and 
(3) informing him about the information and evidence that he 
was expected to provide.  See also Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the July 2006 letter from the AOJ advised the 
Veteran of the elements of a disability rating and an 
effective date, which are assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Thus, the Veteran has received all required notice in this 
case, such that there is no error in the content of his VCAA 
notice.    

With regards to the timing of his VCAA notice, the Board 
observes that the AOJ issued all required VCAA notice prior 
to the July 2006 rating decision on appeal.  Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006) (Mayfield 
II); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no 
timing error.   

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. § 5103A.  The AOJ has secured VA treatment records, 
a VA medical examination, and private medical evidence as 
identified by the Veteran.  The Veteran has submitted 
personal statements, and private medical evidence.  The 
Veteran has not provided authorization for the VA to obtain 
any additional private medical records, nor has he indicated 
that such records exist.  Therefore, the Board concludes that 
the duty to assist the Veteran in gathering information to 
advance his claim has been met.

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran 
developed a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  That is, a Veteran can establish 
continuity of symptomatology in cases where the Veteran 
cannot fully establish the in-service and/or nexus elements 
of service connection discussed above.  38 C.F.R. § 3.303(b); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology, the Court held a 
Veteran must show "(1) that a condition was 'noted' during 
service, (2) with evidence of post-service continuity of the 
same symptomatology, and (3) medical or lay evidence of a 
nexus between the present disability and the post-service 
symptomatology."  Barr, 21 Vet. App. at 307.  

Whether medical evidence or lay evidence is sufficient to 
relate the current disorder to the in-service symptomatology 
depends on the nature of the disorder in question.  Savage, 
10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

A disability can also be service connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  A claim for 
secondary service connection requires competent medical 
evidence linking the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998).  See also Wallin v. West, 11 Vet. App. 509, 
512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both 
indicating, like Velez, that competent medical nexus evidence 
is required to associate a disorder with a service-connected 
disability).  

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. 
§ 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006). The 
amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although the VA has 
indicated that the purpose of the regulation was merely to 
apply the Court's ruling in Allen v. Brown, 7 Vet. App. 439 
(1995), it was made clear in the comments to the regulation 
that the changes were intended to place a burden on the 
veteran to establish a pre-aggravation baseline level of 
disability for the nonservice-connected disability before an 
award of service connection may be made.  Given what appear 
to be substantive changes, and because the Veteran's claim 
was pending before the regulatory change was made, the Board 
will consider the version of 38 C.F.R. § 3.310 in effect 
before the change, which clearly favors the claimant. 

In short, in order to establish entitlement to service 
connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau, the Federal Circuit Court rejected as "too 
broad" the former proposition that competent medical 
evidence is always required when the determinative issue 
involves either medical etiology or a medical diagnosis.  
492 F.3d at 1376-77.  Instead, lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Id. at 1377 (footnote 
omitted).  For example, a layperson would be competent to 
identify a "simple" condition like a broken leg, but would 
not be competent to identify a form of cancer.  Id. at 1377 
n.4.

When a condition is capable of lay observation, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether the evidence supports 
a finding of in-service incurrence sufficient to establish 
service connection.  Barr, 21 Vet. App. at 310.  Although the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
it cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




Analysis - Service Connection and Secondary Service 
Connection for Allergic Rhinitis

As noted above, the first requirement for any service-
connection claim, on either a direct or secondary basis, is 
the existence of a current disability.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), Wallin v. West, 11 Vet. 
App. 509, 512 (1998.  

In this case, the Veteran has claimed service connection for 
allergic rhinitis as secondary to his service-connected 
otitis media of the left ear.  See the Veteran's March 2006 
statement.  There is no evidence presented that the Veteran 
has the requisite training or experience necessary to render 
him competent to diagnose himself with allergic rhinitis.  
See Layno, at 469; see also 38 C.F.R. § 3.159(a)(1).  In 
fact, the Veteran has provided inconsistent statements in 
regards as to whether he is actually experiencing allergic 
rhinitis.  He has indicated that he experiences allergic 
rhinitis (id.), but he has also indicated multiple times that 
his VA medical treatment currently classified as for his 
allergic rhinitis is actually treatment for his service-
connected otitis media.  See the Veteran's February 2006 
claim, March and June 2006 and February 2007 statements, July 
2006 letter to Senator Nelson, and December 2006 VA Form 9.  
Furthermore, the Veteran's representative indicated that 
historically the Veteran's treatment has been for service-
connected otitis media, left ear.  See Informal Brief of 
Appellant in Appealed Case dated in November 2009.  Given the 
contradictions in the Veteran's contentions, the Board 
concludes that his statements do not show that he experiences 
allergic rhinitis.

There is also medical evidence both for and against 
determining that the Veteran currently experiences allergic 
rhinitis.  In evaluating the probative value of competent 
medical evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  Owens 
v.  Brown, 7 Vet. App. 429, 433 (1995).

In August 2006, the Veteran also provided the following 
statement from a private physician, D. Feldman, MD, "my 
patient Mr. [redacted] suffers from allergic rhinitis 
secondary to his service connected otitis media with 
myringotomy."  This conclusion appears to be based 
primarily, if not entirely on the basis of a history as 
related by the Veteran.  A medical history provided by a 
Veteran and recorded by an examiner without additional 
enhancement or analysis is not competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  But the Court 
has held that VA cannot reject a medical opinion simply 
because it is based on a history supplied by the veteran and 
that the critical question is whether that history was 
accurate.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005); see, e. g., Coburn v. Nicholson, 19 Vet. App. 427, 
432 (2006) (reliance on a veteran's statement renders a 
medical report incredible only if the Board rejects the 
statements of the veteran).  In this case, Dr. Feldman's 
opinion does not explain the relationship between any current 
rhinitis and the Veteran's otitis media, or how the Veteran's 
experience in service would have caused him to have allergic 
rhinitis.  As such, the medical evidence supplied by Dr. 
Feldman does not provide an adequate explanation for the 
diagnosis of allergic rhinitis.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008) (the articulated reasoning 
enables the Board to conclude that a medical expert has 
applied valid medical analysis to the significant facts of 
the particular case in order to reach the conclusion 
submitted in the medical opinion).  A medical opinion must 
support its conclusion with an analysis the Board can 
consider and weigh against other evidence in the record.  
Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, 
Dr. Feldman's opinion, and the medical records provided by 
Dr. Feldman, does not provide a sufficient rationale for his 
diagnosis of allergic rhinitis.

The Veteran's claims file contains VA medical treatment 
records for the periods from May 1983 to July 1993, April 
1996 to September 1997, December 1998 to February 2004, and 
November 2004 to October 2006.  While the VA medical 
treatment records occasionally indicate treatment for 
allergic rhinitis, none of these records show an actual 
diagnosis of allergic rhinitis.  Furthermore, the AOJ 
provided the Veteran with a November 2006 VA medical 
examination to determine the nature and etiology of any 
allergic rhinitis which he may be experiencing.  The examiner 
noted that the Veteran had a history of nasal trauma 
resulting in nasal septal deviation.  It was further noted 
that he did not complain of sinus infections, nasal 
obstruction, postnasal drip or rhinitis.  The examiner 
reported that the Veteran's main complaint is related to his 
ears regarding pain and pressure in the left ear.  The VA 
medical examiner concluded that the Veteran "does not appear 
to have symptoms of classical allergic rhinitis."  The VA 
medical examiner went on to note that "treatment with 
medications used for allergic rhinitis do seem to alleviate 
his symptoms."  

The VA medical examination was thorough, based on an 
examination of the Veteran, and is supported by the evidence 
of record which indicates complaints by the Veteran's related 
to his service-connected otitis media.  With the weight of 
the VA medical examination taken into account, the medical 
history does not show that the Veteran has a diagnosis of 
allergic rhinitis.  In fact, considering the Veteran's 
contradictory statements regarding his rationale for applying 
for secondary service connection for allergic rhinitis, and 
the weight of the medical evidence against a conclusion that 
the Veteran experiences allergic rhinitis, the Board 
concludes that the evidence of record does not show that the 
Veteran currently experiences allergic rhinitis.

Without a competent diagnosis of the claimed condition, and 
the weight of the evidence indicating that he does not 
currently experience allergic rhinitis, the Board finds that 
service connection cannot be granted for allergic rhinitis on 
either a direct or secondary basis.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed).  
Without the requisite element of a current condition, there 
is also no basis for further analysis of in-service incident 
or nexus requirements for service connection, nor is there 
any basis to analyze the Veteran's claim for a current 
service-connected disorder or nexus as required for secondary 
service connection.  See Shedden, at 1167; Wallin at 512.  
Nor is there any basis to analyze the Veteran's claim without 
a current illness on the basis of chronic symptoms or 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Savage, 
at 494-97.

In conclusion, having reviewed all of the evidence contained 
within the record which supports the Veteran's claim for 
service connection, on a direct or secondary basis, for 
allergic rhinitis in the light most favorable to the Veteran, 
the Board finds that the preponderance of the evidence is 
against service connection for allergic rhinitis, on either a 
direct or secondary basis, and there is no reasonable doubt 
to resolve in the Veteran's favor.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.


ORDER

Service connection for allergic rhinitis is denied.



____________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


